No. 04-01-00287-CV
IN THE INTEREST OF J.A.S. 
From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 1999-PA-01054
Honorable Frank Montalvo, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	August 29, 2001
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
 Appellant filed motions to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(2). We order all costs assessed against appellant Kathleen M. Segovia. 
 
							PER CURIAM
DO NOT PUBLISH